DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1 and 11 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Kamdar et al. 20120173843 hereirn Kamdar.
Per claim 1, Kamdar discloses: receiving, at a memory translation unit, a memory access request, (¶0004; access to memory requested by a central processing unit) the memory access request including a requested address; (¶0004; virtual address) determining a mapping state of a region of a memory associated with the requested address; (¶0009; hazard status indication) and providing a mapped address to the memory, (¶0005; the physical address can be quickly retrieved to access the memory;) wherein the mapped address is selected from one of the requested address or a translated requested address based on the state of the region of the memory associated with the requested address (¶0010; The respective hazard status indications stored within the respective hazard status fields of the identified TLB entry may be used to determine whether the translated physical memory address stored within the respective address field of the identified TLB entry is associated with a memory write request that has not yet been committed to memory. In response to determining that the translated physical memory address stored within the respective address field of the identified TLB entry is not associated with a memory write request that has not yet been committed to memory, the translated physical memory address may be retrieved from the respective address field of the identified TLB entry, and stored in one of the respective entries of the queue).

Allowable Subject Matter
Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an Examiner's statement of reasons for the indication of allowable subject matter: claims 2-10 and 12-20 allowable over the prior art of record because a search made does not detect the combined claimed elements as set forth in the claims 2-10 and 12-20. Claims are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests providing a mapped address is selected from one of a requested address or a translated requested address based on a state of a region of the memory associated with the requested address and wherein determining a mapping state of a region of a memory associated with the requested address comprises comparing an entry in an old depth map table associated with the region with an entry in a depth map table associated with the region; and responsive to the entry of the old depth map table matching the entry of the depth map table, providing the requested address as the mapped address as described in the

specification and together with combination of other claimed element as set forth in the claims.
Response to Arguments
Applicant's arguments filed 6/8/22 have been fully considered but they are not persuasive. 
The applicant argues: Retrieving or not retrieving a translated physical memory address from an address field of a TLB entry (and then storing or not storing the translated physical memory address to a queue), as described by Kamdar, is not the same as and does not disclose "providing a mapped address to the memory, wherein the mapped address is selected from one of the requested address or a translated requested address based on the state of the region of the memory associated with the requested address," as recited in claim 1. Instead, Kamdar describes retrieving or storing (or not retrieving/not storing) only a translated physical memory address using the determination based on the hazard status. 
Kamdar, does not disclose nor contemplate "providing a mapped address to the memory," much less "providing a mapped address to the memory, wherein the mapped address is selected from one of the requested address or a translated requested address based on the state of the region of the memory associated with the requested address," as recited in claim 1. At most, Kamdar describes retrieving the translated physical memory address from the address field of the TLB entry and storing the translated physical memory address in a queue (See id. 1 [0010]), but such description is not the same as and does not disclose "providing a mapped address to the memory," as recited in claim 1, much less "providing a mapped address to the memory, wherein the mapped address is selected from one of the requested address or a translated requested address based on the state of the region of the memory associated with the requested address," as recited in claim 1.
The examiner respectfully disagrees and asserts that Kamdar does disclose providing a mapped address to the memory, wherein the mapped address is selected from one of the requested address or a translated requested address based on the state of the region of the memory associated with the requested address. The examiner notes that the claim as presented merely requires selecting the requested address OR a translated address. That is, the claim refers to the selection in the alternative. Based the status of the region/address corresponding to the state of the memory, either the requested address or the mapped address is selected. Therefore, only one condition needs to be met to teach the claim. If it is the applicants’ intent to claim a selection of both options, the applicant is encouraged to amend the claim to refer to both options in the affirmative in the claim. Further, the claim recites selecting the mapped address and a “mapped address” implies that the request is somehow interpreted in another layer or step to get the actual “mapped address.” So, in selecting the mapped address, the option of a requested address isn’t a mapped address. Thus, the selected map address reads as if it’s a result of the requested address. Therefore, selecting a translated address would appear to be an appropriate interpretation of the claim. So, the examiner reiterates that Kamdar does teach selecting a translated requested address based on the state of the memory. The applicant is encouraged to further define the requested address to distinguish the requested address and the translated requested address and how the mapped addressed is obtained from the two.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138